Title: To George Washington from Robert Morris, 20 October 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Philada October 20th 1783
                        
                        This letter will be delivered to you by Arthur Noble Esqr. a Gentleman Strongly recommended to me by Doctor
                            Franklin as deserving of the utmost attention & respect permit me therefore to introduce him to Your Notice
                            & Civilities, you will be pleased with his conversation & manners He intends bringing from Ireland a
                            Number of Families to Settle in the United States and I immagine you can give him good advice as to the best place for
                            such settlement. I am Dr Sir Your Obedient Servt
                        
                            Robt Morris
                        
                    